Title: General Orders, 9 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday Feby 9th 1780.
            Parole Nantuckett—  C. Signs Nantz. Naples.
          
          By a General Court Martial held at the Park of Artillery January 22nd 1780—Lieut. Colonel Stephens Presidt—Daniel Thorn, Joseph Fabro and David Slater were tried for “Striking, abusing and threatning the lives of Lieutenant Weissenfels of the 4th New-York regiment and Ensign Denston” and acquitted.
          The General disapproves the acquittal—The evidence against the Prisoners, in his opinion, overbalances that for them from a consideration of the characters of the respective witnesses; and in a case of such a nature the presumption ought to have been in favor of the officers who were injur’d.
          The prisoners are to be released from confinement.
         